IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,666-01


                          EX PARTE GILBERT LAGUNA, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 12-10-02701-DCRAJA-A IN THE 365TH DISTRICT COURT
                            FROM DIMMIT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to nine years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his trial counsel rendered ineffective assistance by failing to file a

motion for the suspension of further sentence when consideration for shock probation was part of

his original plea agreement.

        The trial court has determined that trial counsel's performance was deficient in that counsel
                                                                                                  2

failed to file a motion for the suspension of further sentence and that such deficient performance

prejudiced Applicant. Relief is granted. The judgment in Cause No. 12-10-02701-DCRAJA in the

365th District Court of Dimmit County is set aside, and Applicant is remanded to the custody of the

Sheriff of Dimmit County to answer the charges as set out in the indictment. The trial court shall

issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: February 4, 2015
Do not publish